I would like to take this
opportunity to extend to you, Sir, our sincere
congratulations on your election as President of the
General Assembly at its fifty-ninth session. You may
safely count on my delegation’s full support in the
discharge of your important responsibilities.
Hungary is firmly committed to effective
multilateralism as a key tool of its foreign policy. Well-
functioning international organizations and institutions
having broad political support in the international
community can and should, indeed, play a significant
role in addressing the challenges of our globalized
world.
We are looking forward with eager expectation to
the outcome of the work of the High-Level Panel on
Threats, Challenges and Change, set up by the
23

Secretary-General, to be finalized later this year.
Addressing the complex and difficult tasks that we are
facing today needs not only strong political will on the
part of all of us, but also an improved and adapted
multilateral framework of cooperation.
Only a system of international institutions whose
activities and form of operation are renewed and
adjusted to the realities of our contemporary world can
be effective as an instrument in addressing successfully
the threats and challenges.
Hungary remains strongly committed to making
the United Nations more effective. To this end, the
United Nations, including the Security Council, must
adapt to the changing circumstances of the political
landscape.
New and emerging threats, including
international terrorism, the danger of the proliferation
of weapons of mass destruction and their means of
delivery, transnational organized crime and failing
States are all grave menaces. The role played by
Member States in prevention and early warning should
therefore be stronger than ever. These challenges are
global or regional in nature and, in our view, the
response to them must be at the same level. Without
such enhanced cooperation among the members of the
international community, all efforts are doomed to be
fruitless.
Heinous acts of terrorism such as those that
caused immense human suffering in New York,
Washington, D.C., Bali, Istanbul, Madrid and, recently,
the Russian Federation, should be considered brutal
attacks against the values of democracies. By putting
innocent lives at risk, they also seek to undermine the
openness and tolerance of our societies.
Along with our partners in the European Union,
Hungary strongly condemns all forms of terrorism. In
this regard, we fully support the important work of the
Security Council’s Counter-Terrorism Committee. We
hope that its reinvigorated activity, including planned
visits by the Committee to Member States, will
contribute to the enhancement of our capabilities in
combating terrorism. It is of the utmost importance to
provide assistance in strengthening the preparedness of
those countries that are eager to tackle the menace
originating from their territory.
Substantial work has been undertaken on freezing
funds and financial resources to prevent the financing
of terrorism. The United Nations has to continue to be
a key player in that fight. To achieve real and tangible
results in that regard, we have to ensure full
implementation of the relevant Security Council
resolutions and the accession of the largest possible
number of States to international conventions and
protocols to combat terrorism. Hungary has done its
part to that end.
The proliferation of weapons of mass destruction
and their means of delivery continues to be a clear and
present threat to international peace and security. New
discoveries of large-scale nuclear-weapon programmes,
networks of illicit trafficking in nuclear material and
technology and the ill-conceived policies of denial and
deceit about the purpose and nature of such
programmes remain a most serious concern to the
international community. There is a growing
recognition, shared by Hungary, that those programmes
also represent the most serious risks of proliferation.
The danger of nuclear, biological and chemical
weapons falling into the hands of rogue States, terrorist
groups or, for that matter, any other non-State actors
that menace our world, gives rise to new, major
security challenges. In that regard, we must act
together in a decisive manner, both regionally and
globally.
In that respect, Hungary strongly supports the
implementation of Security Council resolution 1540
(2004), which calls on all States to establish effective
national export controls. We urge full implementation
of that resolution and are prepared to assist others in
doing so.
In our fast-changing world security environment,
the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) is and should remain the cornerstone
of the universal non-proliferation regime. Along with
our European Union partners, we are committed to
safeguarding the Treaty’s authority and integrity. In
that context, we are looking forward to the Seventh
Review Conference of the NPT next year.
We should continue our efforts in the field of
conflict prevention and post-conflict crisis
management. For millions of people in conflict areas,
those efforts mean hope for peace and a better, more
secure future.
We are confident that the joint efforts of the Iraqi
people and the international community will lead to a
democratic and prosperous Iraq living in peace with
24

itself and its neighbours. Hungary strongly condemns
the terrorist acts and the kidnappings aimed at
undermining the political and reconstruction process in
that much-suffering country. The contribution of the
United Nations is essential for success. Our
Organization has already proven to be effective in
advancing the political process when it seemed to have
come to a standstill.
Hungary continues to contribute, along with
coalition forces, to the stabilization and the
improvement of security conditions in Iraq. We deem it
important that relevant international organizations and
institutions increase their joint efforts towards that end,
including through the training of Iraqi security
personnel.
At this moment, our priorities in Iraq must be to
assist preparations for the national elections and the
drafting of a new constitution. Security Council
resolution 1546 (2004) provides a key role for the
United Nations in the political transition process. Its
ample experience in establishing democratic
institutions, the rule of law, the promotion of respect
for human rights and fundamental freedoms and
electoral assistance can and should be utilized.
Hungary views the potentially successful
realization of the presidential and the subsequent
parliamentary elections in Afghanistan as important
steps towards the normalization of the political
situation in that country. We welcome the fact that
despite unsatisfactory security conditions, progress is
being made on preparations for the presidential
elections to be held in October this year.
Hungary is deeply concerned about the continued
violence in the Middle East, where substantial progress
is yet to be achieved. We remain convinced that full
and unconditional implementation of the road map
offers the best chance for the parties directly involved
to live side by side in peace and security. We urge all
involved, including the Quartet, to redouble their
efforts to that end.
The situation in the Balkans continues to remain
at the centre of our attention. Overall developments in
the region and the efforts of the international
community have resulted in a calm but fragile political
environment. In that respect, Hungary is committed to
maintaining its presence in the international missions,
in the service of peace and stability, in that region
which is so close to us.
In that connection, we are following with serious
concern the deterioration of the human rights situation
in our immediate neighbourhood — in Serbia and
Montenegro. It is particularly alarming that the number
of incidents perpetrated against the non-Serb
population, including the Hungarian community, is on
the rise. Hungary once again calls upon the Serbian
authorities to take the necessary measures to stop and
to prevent those violent acts, as well as to identify,
prosecute and punish the perpetrators of serious crimes
of physical abuse, as well as psychological threats and
intimidation. We are looking forward to the results of
the international monitoring currently under way.
International protection of human rights and
fundamental freedoms is at the core of the foreign
policy of Hungary. It is not only an expression of
support for the universal values we feel so close to our
hearts. It is also an essential prerequisite for preserving
human dignity and enhancing liberty in our
contemporary world. Freedom of the individual and
full respect for the rights of human beings are matters
well above the authority of any given State.
In today’s world, we could hardly find a country
where everyone speaks the same language or shares the
same culture, beliefs and traditions. The presence of
different national, ethnic, linguistic and religious
groups within the borders of a country is not only an
asset but also a source of social and cultural
enrichment. It is our firm belief that the United
Nations, as the most comprehensive multilateral
organization, has a major role to play in the promotion
of respect for, and the observance of, human rights,
including the rights of national minorities.
Against that background, the international
community should continue to examine all possible
ways to promote and establish an early-warning
mechanism or a monitoring body dealing with
minority-related situations. That should include the
options of nominating a Special Rapporteur on
minorities and elaborating a legally binding universal
document to address shortcomings.
Next year, with a major event, will be particularly
important for the United Nations. In the course of
addressing the burning issues on our agenda, we have
to take a long, hard look at our tasks, including the
review of the implementation of the Millennium
Declaration, adopted by heads of State and
Government in 2000. In our view, the review exercise
25

requires careful preparation, vision, political
determination and the courage to act. Hungary is ready
and willing to take part in this process.